 INKED RIBBON CORP.Inked Ribbon Corp. and Gangadai Ramrich. Case 2CA- 14760FINDINGS OF FA(1II. JURISDICTIONMarch 15, 1979DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, AND TRUESDAI.EOn November 3, 1978, Administrative Law JudgeArthur Leff issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the complaint be, and it hereby is, dismissedin its entirety.DECISIONSTATEMENT OF THE CASEARTHUR LEFF, Administrative Law Judge: Upon acharge filed by Gangadai Rambrich on March 10, 1977,and amended on April 18, 1977, the General Counsel of theNational Labor Relations Board, by the Regional Directorfor Region 2, on April 20, 1977, issued a complaint againstInked Ribbon Corp., Respondent herein, alleging that Re-spondent had engaged in unfair labor practices within themeaning of Section 8(a)(1) and (4) and Section 2(6) and (7)of the National Labor Relations Act, as amended, by dis-charging Rambrich because she had announced an inten-tion to seek the assistance of the Board if Respondent failedto grant her certain benefits and a wage increase. Respon-dent filed an answer denying the commission of the allegedunfair labor practices. A hearing was held on January 12,1978, and on February 27 and 28, 1978. Following the closeof the hearing, briefs were filed by the General Counsel andby Respondent.Upon the entire record in the case and from my observa-tion of the witnesses, I make the following:Respondent, a New York corporation with its office andprincipal place of business in New York City, is engaged inthe manufacture and wholesale distribution of inked rib-bons and related products that are used for data processing.During the past year, a representative period. Respondentshipped in interstate commerce from its place of business inNew York City directly to points outside the State of NewYork products valued in excess of $50,000. Respondent ad-mits that it is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and it is sofound.II. THE AI.I.EG(iD UNFAIR I.ABOR PRACTICFSA. The Issue as Framed by the PleadingsAs noted above, this case is concerned solely with Re-spondent's discharge on March 8, 1977, of employee Gan-gadai Rambrich, alleged in the complaint to have been vio-lative of Section 8(a)(l) and (4) of the Act. The factualpredicate for the alleged violation is set out in paragraphs 5and 6(c) of the complaint as follows:5. At various times between January and March1977 Respondent was notified by Ms. Rambrich andothers that if Respondent failed to grant her certainvacation benefits and a wage increase a complaintwould be filed by and on her behalf with the NationalLabor Relations Board.6(c). Respondent discharged and thereafter refusedto reinstate Rambrich] because of the announced in-tention that she would seek the assistance of the[Board] in support of her claims as described above inparagraph 5.In its answer Respondent admitted the allegations ofparagraph 5 of the complaint, but denied that Rambrichwas discharged for the reason stated therein.' However, atthe hearing, Respondent, although it did not formallyamend its answer in this respect, in effect repudiated itsprior admission of the allegations of paragraph 5, assertingthat that admission had been made in error. As will appearbelow, Respondent contends that it was motivated to dis-charge Rambrich at the time it did because of her job atti-tude, inability to get along with her coworkers, and workhistory during the last 9 or 10 weeks of employment hadmade her an undesirable employee.B. Background FactsRambrich began working for Respondent as a machineoperator and general production worker September 23,1976. Respondent was then a new Company, and Rambrich' Respondent was not represented b) counsel and was appeanng pr sewhen its answer was filed.241 NLRB No. 27 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas among the first three production employees it hired.When hired she was already fully skilled and experienced inthe work she was to do, having been employed for 5 previ-ous years in the same capacity by H. M. Storm, Inc.(Storm), a company that was engaged in the same line ofbusiness as Respondent. Louis Strict, Respondent's owner;Wendall Morrow, its general manager; and George Sharpe,its factory manager, had also been previously associatedwith Storm.' At Storm, Rambrich had been highly regardedas an employee.Rambrich was on maternity leave from Storm whenhired by Respondent. She was referred to Respondent by afriend, Amin, who worked for Storm as a mechanic andwho also performed similar services for Respondent on apart-time basis. Amin suggested to Rambrich that it wouldbe advantageous for her to work for Respondent ratherthan for Storm because Respondent's place of business, lo-cated in Manhattan, was more accessible to her home in theBronx than Storm's plant which was located in Brooklyn.Rambrich was desirous of changing her job for that reasonbut not if it meant giving up any of the benefits she enjoyedas an employee of Storm. Storm's employees were repre-sented by a union and their terms and conditions of em-ployment were defined by a collective-bargaining contract.Respondent's employees were not then, nor are they now,represented.Before agreeing to work for Storm, Rambrich, accompa-nied by her cousin Walter Isaac with whom she lived, metwith Morrow to discuss the terms and conditions of heremployment by Respondent. It is undisputed that Morrowat that meeting promised to provide Rambrich with thesame employee benefits that she had at Storm, includingvacations, holidays, paid sick days and health insurance.Morrow also agreed to compensate her at a wage rate thatwould give her $20 a week more take-home pay than hertake-home pay as an employee of Storm.' Morrow reiter-ated these assurances to Rambrich on the day she startedworking for Respondent. According to Rambrich, Morrowat that time also told her that after she had worked forRespondent 3 months he "would think and give me araise." This is disputed by Morrow who in his testimonydenied that he ever "specifically" promised Rambrich awage increase, either then or at any other time.C. The Evidence Pertaining to the Allegations of Paragraph5 of the ComplaintPrior to January 1977, Respondent had no defined per-sonnel policies applicable to its employees generally.' At2 Strict had at one time been the owner of Storm, but had sold his owner-ship interest and had entirely severed his connection with that companyseveral years before starting Respondent's business. Morrow, before joiningRespondent, had managed Storm's operations for its new corporate owner asits "divisional president." Sharpe, who left Storm to work for Respondent inearly October 1976, had theretofore managed Storm's factory operations.As appears from Morrow's testimony, the hourly rate which he agreed topay Rambrich ($3.75) was the same as her hourly rate at Storm. The $20difference in take-home pay was accounted for by the absence of any uniondues deductions as well as the fact that Respondent's workweek was 4 hoursmore than Storm's.' Rambrich, along with Respondent's other employees, was required towork on Columbus Day which was a paid holiday at Storm. When shecomplained about this, Morrow agreed to pay her double her regular rate forher work that day. Rambrich was also required to work on Election Day andthe beginning of January 1977, Respondent formulated afringe benefit program for all its employees. The programwas announced to its employees by Plant Manager Sharpeat a meeting held during the first week of January.' Underthat benefit program, all factory employees were to receiveannually week's vacation, 7 paid holidays, and 6 paid sickdays (but not more than I day in any I month). As anemployee of Storm, Rambrich would have been entitled to2-1/2 weeks' vacation, 11 paid holidays and 8 days of sickleave. When told by Sharpe that Respondent intended itsfringe benefit program to apply to her as well as to the otheremployees, Rambrich became upset. She complained toSharpe that the declared benefits were substantially lessthan those that Morrow had promised her when she agreedto leave Storm to work for Respondent. Sharpe told Ram-brich that he knew nothing of any such promise, but statedthat he would check out her assertion with Morrow andStrict.6Bessie Payne, a coworker of Rambrich who was called asa witness for Respondent, testified on cross-examinationthat Rambrich declared at this meeting that she would goto the "Labor Board" if she did not get the benefits that hadbeen promised her. On redirect, however, Payne testifiedthat the meeting had already broken up when Rambrichmade that statement, and that she could not say thatSharpe heard it.The following day after reporting for work Rambrichwent to Morrow's office and asked him whether Respon-dent intended its fringe benefit program to be applicable toher. Morrow said that it did, and he did not respond whenRambrich protested that these benefits were less than thosehe had promised her when she was hired.However, later that day Rambrich, as appears from hertestimony, was summoned from her workplace to Strict'soffice. Her account of what occurred is substantially as fol-lows: Strict asked her what her problem was downstairs.She told him that the vacation and other benefits Sharpehad said she was to receive did not measure up to the Stormbenefits she had been promised, and that she intended toon the day after Thanksgiving which were also holidays at Storm, but againshe was paid double time for her work on those days. There is nothing in therecord to indicate whether Storm's employees were required to work onholidays if paid at premium rates.s Sharpe, after joining Respondent in October 1976, was placed in chargeof Respondent's factory operations. Thereafter Morrow, whose office was onanother floor of the building had little if anything to do with the day-to-daydirection of Respondent's factory operations. Strict, whose office was also onanother floor of the building, devoted his time almost entirely to marketingfunctions and had only sporadic contact with Respondent's factory workers.6 At this meeting, Rambrich also complained about a job instruction givenmachine operators that required them to move boxes containing ribbonsfrom machine to machine as work progressed. Rambrich, who was againpregnant at the time, told Sharpe that she did not want to move or lift suchboxes when they were heavy, and she declared that if compelled to do so shewould hold Respondent legally accountable for any resultant ijury to herunborn child. In response Sharpe told Rambrich that if she did not want tomove the boxes, she could leave and look for another job. Rambrich did notaccept Sharpe's invitation to quit, but as appears from her testimony whichis confirmed by Respondent's payroll and attendance records in evidenceand is credited in this respect, remained at work the rest of the day andreported for work the next morning. No claim was made by any of Respon-dent's witnesses that she was discharged at that time. Rambrich denied thatat any time after this meeting she failed to move or lift boxes when requiredto do so in the performance of her work, and Respondent presented nospecific evidence to the contrary.8 INKED RIBBON CORP.complain to the Department of Labor if she did not get allthe benefits that she had been told she would get. Strictmade it apparent to Rambrich that he resented beingthreatened by her. He told her, however, that he did notwant her to go to the Department of Labor and that sheneed not bother doing so, as he would see to it that she gotthe vacation and other fringe benefits that Morrow hadagreed to. Rambrich testified that this was the only meetingshe ever had with Strict in his office.While testifying Strict did not specifically advert to ordeny Rambrich's foregoing testimony. He did testify, how-ever, concerning a meeting which he says he had with Ram-brich in late January, several weeks after Respondent'sbenefit program was announced to its employees. Althoughnot expressly stated, Strict's testimony concerning thatmeeting was evidently intended by Respondent to serve, atleast in part, as a denial of Rambrich's testimony that at herJanuary meeting with Strict she had threatened to go to theDepartment of Labor if she did not get the benefits she hadbeen promised. According to Respondent, Rambrich, priorto her final discharge in March, had been discharged bySharpe on an unspecified date in late January but had beenreinstated by Strict about 2 days later. Strict testified thatabout I day or so after that asserted discharge he received atelephone call from a man who, after indentifying himselfas Rambrich's husband, proceeded to harangue him atlength about Rambrich having been let go, about "promisesmade to her that were not kept and so on," and who said hewas going to "the Labor Board, I think." In order to get thecaller off the phone, Strict agreed to meet with Rambrich tohear her complaint. He did meet with her on the followingday and at that time agreed to reinstate her after receivingher assurance that Respondent would have no further trou-ble with her as an employee. At that time, Strict stated, headmonished Rambrich that if she had any problem shewanted to discuss with him in the future, she should see himherself and not have her husband call him.Strict's testimony that his January meeting with Ram-brich occurred in the context of a prior discharge impressedme as contrived. Rambrich emphatically denied that shehad ever been discharged by Respondent prior to her dis-charge on March 8, 1977. For the reasons elaborated in themarginal note, I reject as not credible the testimony of Re-spondent's witnesses to the contrary and credit Rambrich'sdenial.' For like reasons, I also reject as not credible Strict'stestimony about the meeting he says he had with Rambrichin late January. Respondent's admission in its answer to theallegations of paragraph 5 of the complaint adds credenceto Rambrich's testimony that at her January meeting withSharpe, who according to Respondent effected Rambnch's discharge inJanuary, was vague and uncertain in his testimony as to the details of thedischarge-time, place, and what specifically led him to take such action atthe time. Morrow did offer a specific reason for the action assertedly taken atthat time. He testified that Sharpe discharged Rambrich because of an inci-dent involving Rambrich and another employee. Bessie Payne. Morrow'stestimony in that respect was directly contrary to Sharpe's testimony con-cerning the same incident. Respondent, when asked to do so, was unable toproduce any personnel record, final paycheck, or any other documentaryevidence to support its assertion of that discharge and admitted that it hadnone. In their prehearing statements, Morrow and Sharpe made no mentionof Rambrich having been discharged at any time prior to March 8. Morrow'saffidavit states only that Respondent was "considering" the discharge ofRambnch.Strict she announced an intention to seek the assistance ofthe Department of Labor if she did not get the benefits shehad been promised. I credit Rambrich's testimony in thatrespect and find accordingly.'Rambrich's testimony reflects that after her meeting withStrict she continued to complain to Morrow about notbeing paid for all her sick days. There is nothing in therecord to show, however, that Rambrich was not actuallyallowed the same sick benefits that she would have receivedas an employee of Storm. With respect to the specific alle-gations of the complaint, the General Counsel makes noclaim that anything further of consequence occurred untilMarch 1977.On Friday, March 4, 1977, Rambrich was absent fromwork. She had previously told Sharpe that she wanted tohave the afternoon of that day off as she was moving toanother apartment, and Sharpe had not objected. On themorning of March 4, Rambrich telephoned Morrow, toldhim that she was not feeling well, was going to a doctor,and would not come to work at all that day. Morrow indi-cated no objection to her absence. In the course of her tele-phone conversation with Morrow, Rambrich asked himwhen she could expect her pay raise. Morrow wanted toknow what raise she was referring to, as he knew of none.Rambrich said it was the raise he had promised she wouldget after she had been on the job 3 months. Morrow toldher that he had never promised her a raise.9Rambrich was also absent from work on Monday, March7. Rambrich admitted that she herself did not call Respon-dent that day to report her absence. Rambrich testified thatshe was not feeling well that morning, and that she askedher cousin, Walter Isaac, to telephone Morrow and tell himshe would not be in for that reason. She had previouslyinformed her cousin, Rambrich further testified, that Mor-row did not want to give her a raise.Isaac testified that on Monday about 9:30 a.m., he calledMorrow and told him that Rambrich was not well andwould not be in that day. Isaac further testified that in thecourse of his telephone conversation with Morrow the fol-lowing also occurred: Isaac asked Morrow when Rambrichwould receive the raise she had been expecting. When Mor-row told Isaac that Rambrich had no raise coming to her,Isaac took issue with Morrow, declaring that he had beeninformed by Rambrich that Morrow had promised her araise, a promise which Morrow told Isaac he had nevermade. Isaac also complained to Morrow that Rambrichwas not being paid for all her sick days even though Mor-I As for Strict's testimony concerning the conversation he says he had withRambrich's "husband," I believe that Strict may have had a conversation ofthat general nature with Rambrich's cousin, Walter Isaac, but not in thecontext of a complaint by Isaac of an earlier discharge and not at the timeStrict says that conversation occurred. Rambrich testified that it was herunderstanding that before Strict called her into his office in early January toask her what her problem was, her cousin had called Strict to communicateto him her grievance about her benefits. Isaac, who was called by GeneralCounsel as a witnesses, was not questioned by either the General Counsel orRespondent concerning that call.9 The findings in this par. are based on the credited testimony of Ram-brich. Morrow admitted that Rambrich called him that day to say she couldnot report for work; but, according to him, she stated that she wanted thetime off to move. Rambrich's absence on that day. however, is recorded onRespondent's payroll record as an absence due to sickness. In his testimonyMorrow did not deny that Rambrich spoke to him about a raise during theirtelephone conversation.9 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrow had "promised" her, so he told Morrow that she wouldbe paid for all sick days. When Morrow said he could notremember promising anything like that, Isaac declared thathe had a witness (meaning himself) to prove it. Isaac testi-fied that when Morrow denied making the promises he at-tributed to Morrow, he became angry and told Morrow,"Look the only thing she [Rambrich] can do, she can go tothe Labor Department and straighten everything out."Isaac's foregoing testimony is disputed by Respondent.According to Respondent, no one called on Rambrich's be-half on Monday to report her absence. Morrow testifiedmore specifically that he had no conversation with anymale that Monday regarding Rambrich.Morrow's testimony to that effect conflicts with a state-ment made by Sharpe in his prehearing affidavit, which isin evidence, that on the Monday preceding Rambrich's dis-charge, "Mr. Morrow or Mr. Strict told me Rambrich'shusband had called and said that if that's the way you'regoing to run the place, I don't want Debby workingthere."'" Sharpe's statement does not, of course, serve affir-matively to support Isaac's testimony that he threatened toseek the assistance of the Department of Labor in further-ance of her claim for a wage increase. However, it doesmake suspect the reliability of Morrow's testimony that hehad no conversation at all that day with anyone speakingon behalf of Rambrich and at least to that extent tends torender Isaac's testimony more believable than Morrow'sdenial on the factual conflict in question. In light of theunpersuasive explanation-to be considered below--givenby Respondent for deciding on that particular day to dis-charge Rambrich, and also taking into account Respon-dent's admission in its filed answer (which was signed byMorrow) of the allegations of paragraph 5 of the complaint,I believe it far more likely than not that Isaac had a conver-sation with Morrow along the lines testified to by him, andI credit Isaac's testimony to that effect.D. The DischargeWhen Rambrich reported for work on Tuesday, March8, Sharpe summoned her to his office and told her she wasdischarged. As appears from testimony of Respondent'switnesses, the decision to discharge Rambrich had beenmade the previous day by Strict and Morrow and commu-nicated by them to Sharpe for effectuation.Rambrich testified that when Sharpe gave her her finalpaycheck he told her that Morrow or Strict had received acall the previous day threatening to take them to the De-partment of Labor and that they had no "need" for anyonewho threatened them with such action. This, she stated, wasthe only reason Sharpe gave her for her discharge. Ram-brich further testified that later that day she telephonedMorrow to inquire about her discharge. Morrow, shestated, also told her that Respondent did not "need" her inits employ because of her threat to go to the Department ofLabor and suggested that she return to Storm.Neither Sharpe nor Morrow in his testimony adverted toor specifically denied making the statements attributed tohim by Rambrich. Sharpe was vague as to the reason he'o Isaac testified that when he called Respondent on Rambrich's behalf hedid not identify himself other than to say he was calling for her.gave Rambrich for her discharge." Morrow testified thatwhen Rambrich called he told her that he felt her dischargewas best for all; for her, the Company, and everyone con-cerned. His testimony does not indicate the reason, if any.that he gave Rambrich for her discharge.E. Respondent's Asserted Justification for the DischargeRespondent now denies that it discharged Rambrich be-cause of any threat by her or by anyone on her behalf to goto the Department of Labor. It asserts in its brief that it wasmotivated to discharge Rambrich solely because of her be-havior and work history during the last 9 weeks of her em-ployment. Respondent concedes that Rambrich was a satis-factory employee during the first several months of heremployment; but it contends that beginning in January1977 there was a deterioration in her behavior, manifestedby a belligerent and hostile attitude toward her coworkers,insubordination toward her leadlady, and a poor attend-ance record.To support its claim that Rambrich was belligerent andunable to get along with her co-employees, Respondent pre-sented evidence through Sharpe and employee witnessesconcerning three incidents, referred to in the marginal note,involving quarrels between Rambrich and other employees,in only one which does it appear that Rambrich was thebelligerent party.'2All of these incidents occurred morethan a month before Rambrich's discharge. Sharpe testifiedthat "disturbances of this kind with female employees arenot unusual." Rambrich's testimony is uncontradicted thatduring her employment by Respondent nothing was eversaid to her by Sharpe, Morrow, or Strict about having fightswith or being able to get along with other employees. MariaSerrano, the leadlady in Rambrich's department, whenasked whether Rambrich got along with her coworkers, tes-tified that like all the other girls sometimes she did andsometimes she did not.To support its claim that Rambrich had been insubordi-nate, Respondent adduced evidence through Maria Ser-rano, the leadlady who assigned work to employees inRambrich's department, that Rambrich had at times re-fused to follow her work assignment instructions.' Serrano,her testimony discloses, had the same problem with othergirls but not to the same extent as with Rambrich. On oneoccasion, Serrano found it necessary to complain to Sharpeand Morrow about Rambrich, telling them she could nottake it anymore from Rambrich. Serrano fixed the time ofI According to Sharpe, he told Rambnch, "We have gone as far as we canwith this whole entire situation." To which he claims Rambrich responded."Well, I'm going to go to the Labor Board and create all kinds of problems."Sharpe's testimony did not impress me as truthful.2 Item. As appears from the testimony of employee June Mass, an ex-change of "a few words back and forth" occurred between Mass and Ram-brich when Mass became annoyed at Rambrich because Rambrich had com-plained to Amin, the mechanic, about Mass playing her radio too loudly,and Amin had asked Mass to tone it down. Item: A quarrel erupted betweenRambrich and employee Bessie Payne, according to Payne's disputed ver-sion, when Rambnch angrily complained to Payne about the latter's use ofher chair. Item: Rambrich pushed a cart containing ribbons toward the nextstation that "almost" hit Judith Wesch's cousin, Margalie; whereuponWesch became incensed and threatened to hit Rambnch over the head witha core if that happened again.'3 Rambrich admitted this was so but testified that this had occurred onlywhen she had other work that had to be done first.10 INKED RIBBON CORP.that complaint as about I month before Rambrich's dis-charge. She testified that this was the only time that shespecifically complained about Rambrich. Respondent tookno action against Rambrich at that time.Respondent's payroll for the 9-week period precedingRambrich's discharge, which includes March 4.14 showsthat Rambrich was absent from work on 5 days and haddeductions, presumably for latenesses, of 1-1/2 hours on Iday and 1 hour on another day. Four of the absences, in-cluding the one on March 4. are recorded as due to sick-ness; of these, three absences were sick days for which shereceived payment under Respondent's fringe benefit policy.Of the 10 rank-and-file employees listed on the payroll rec-ord in evidence, I employee had as many days of absenceas Rambrich during that period and 2 had more.5' Ram-brich testified without denial that during the period of heremployment no management representative had ever com-plained to her about her absences.As noted above, the decision made on March 7 to dis-charge Rambrich was made by Strict and Morrow. WhenStrict was asked at the hearing what precipitated the dis-charge decision on that particular date, he testified thatMorrow came to him and told him that the girls were com-plaining about Rambrich and threatening to leave, Ram-brich's attendance record was very bad, and so she wouldhave to be let go; to this statement he responded, okay.Strict's generalized statement that employees were com-plaining about Rambrich and were threatening to leave ifshe were retained is not, however, supported by any specificevidence. The record does show that Bessie Payne, at thetime of her quarrel with Rambrich (see fn. 12. above), puton her coat and started to leave, but she was placated bySharpe who induced her to remain." Except for that oneincident which occurred more than I month before Ram-brich's discharge, the record is devoid of any specific evi-dence that any employee had ever threatened to leave be-cause of Rambrich. Further, apart from that incident andleadlady Serrano's one complaint about Rambrich, the rec-ord is devoid of specific evidence that any employee hadever addressed a complaint about Rambrich to Sharpe,Morrow, or Strict.Morrow's testimony does not support Strict's assertionthat the discharge decision made on March 7 was precipi-tated by employee complaints about Rambrich and threatsto leave because of her. His testimony makes no mention ofany such complaints or threats during the period closelypreceding the discharge decision.Morrow gave variable and self-contradictory testimonywhen questioned about whether Rambrich's absences onFriday and Monday were a factor influencing the dischargedecision. Thus, when first asked if Rambrich's absences onthose days had anything to do with her discharge, he re-sponded, "Not really," adding. "If she had come in onB4 Respondent produced its employee attendance records only for the pe-nod after January .1977, claiming that it had no records covering Ram-brich's earlier period of employment.I' Although in the cases of two of these employees the bulk of their ab-sences was on successive days; the absences of the third employee. HeatherRoman. were sporadic like Rambrich's.16 Sharpe testified that he interceded in that quarrel and brought it to anend by telling both participants that they "should respect each other."Sharpe testified that he did not know who started the quarrel or who was atfault.Monday. that's when she would have been discharged."Morrow was then asked by the Administrative Law Judge"what made [him] take the action on that particular Mon-day, rather than, say. a week before, or two weeks beforethat?" His response: "I don't recall a specific incident, otherthan that's when the firm recommendation materialized."That answer was followed by a leading question by Re-spondent's counsel as to whether the decision "didn't havesomething to do with the fact that she didn't show up forwork that day." To which he responded, inconsistently withhis earlier answer, "That may have been a final straw, butthat in itself was not a focal point of the decision."Later in his examination Morrow was asked to state spe-cifically why Respondent discharged Rambrich on March8. In his answer Morrow made no mention of Rambrich'sabsences, but stated he did so because she was a "disruptiveinfluence." When asked whether he could recall any specificdisruptive incident that had occurred in the 4 weeks preced-ing Rambrich's discharge, Morrow stated that the "one spe-cific incident" that came to his attention during that periodwas Serrano's complaint to him about Rambrich's "contin-ued insubordination." Morrow fixed the time of that com-plaint as about 7 to 10 days before her discharge. Earlier inhis testimony, however, Morrow had stated that that com-plaint was made to him about the beginning of February.Serrano. it will be recalled, fixed the date as about I monthbefore the discharge. and stated it was the only time she hadgone to a management representative to complain aboutRambrich."E. Analvsis and Concluding FindinlgsThe reasons advanced by Respondent for Rambrich'sdischarge strike me. at best, as an after-the-fact rationaliza-tion by Respondent as to why it now believes Rambrichcould have been. or deserved to be, discharged. It does notpersuasively explain why Respondent was prompted to dis-charge Rambrich at the particular time that it did. Asfound above, the specific incidents and events upon whichRespondent relies to support its claim that Rambrich wasunable to get along with her coworkers, was insubordinatetoward the leadlady. and was a "disruptive influence" alloccurred a month or more before her discharge; althoughthe incidents I I were known to Respondent, they were notdeemed reason enough to remove her from its employ dur-ing the intervening period. Rambrich's absences from workon March 4 and 7 were, to be sure, proximately related inpoint of time to the discharge decision. However, for rea-sons indicated above I do not believe that Respondent wasactuated to discharge Rambrich because of her attendancerecord. Morrow's testimony as initially given, though laterrevised, confirms that Rambrich's absences on March 4 and7 were "not really" the reason that sparked its dischargei' Following his initial examination Morrow was recalled as a witness byRespondent to authenticate and comment on Respondent's employee attend-ance records which Respondent had produced pursuant to an earlier request.He then revised his earlier testimony to state that Rambrich's absences werea "contributing factor" to the discharge decision. adding that when Ram-brich did not come In on Monday, "that was. I guess. the last straw to causeus to make the decision to terminate her." His testimony in that respect is inconflict with his initial testimony that Rambrich would have been dischargedon Monday een if she had come n that dayII DECISIONS OF NATIONAL LABOR RELATIONS BOARDdecision. Had that been the culminating factor influencingits discharge decision, it seems to me that Respondentwould have so informed Rambrich; but at the hearing Re-spondent offered no evidence that it did, or, for that matter,that it gave her any other specific reason for her discharge.In light of the foregoing circumstances, I believe that thetrue explanation for the discharge determination made onMarch 7 is to be found in Isaac's call to Morrow that sameday, wherein Isaac complained about Respondent's failureto grant Rambrich a pay raise and certain sick pay benefitsthat he insisted had been promised her and threatened, onRambrich's behalf, to seek the assistance of the Departmentof Labor in support of her claims. As noted above, Sharpeand Morrow did not specifically deny Rambrich's testi-mony that that was the reason which they gave her for herdischarge. I find her testimony to that effect both plausibleand credible. I am convinced, after considering and evalu-ating all the relevant evidence, that even though Respon-dent may also have taken other considerations into ac-count, its decision on March 7 to discharge Rambrich wasprompted by and primarily motivated by its resentment ofIsaac's telephone call that same day to Morrow, whereinIsaac on behalf of Rambrich complained to Morrow aboutRespondent's failure to grant Rambrich a pay raise andcertain benefits that he claimed had been promised her andthreatened to seek the assistance of the Department of La-bor in support of her claims. I am also convinced that butfor the aforesaid complaint and threat, Respondent wouldnot have discharged Rambrich on March 8, 1977. so find.The finding made above does not, however, dispose ofthis case. The question remains whether Respondent's dis-charge of Rambrich for the reasons found above was viola-tive of Section 8(a)(1) and/or 8(a)(4) of the Act, as allegedin the complaint.The initial and determinative question posed by the8(a)(1) allegation is whether Rambrich's complaint to Re-spondent that she was being denied a promised wage in-crease and sick pay benefits and the declaration of an intenton her part to seek the assistance of the Department ofLabor in support of her claims constituted concerted ac-tivity for the purpose of mutual aid and protection withinthe meaing of Section 7 of the Act. On the facts in this case,I believe it clear that that question must be answered in thenegative. Rambrich's complaint was an individual one; itwas predicated, not on a collective-bargaining contract, buton a promise that she claimed had been made to her as anindividual. She was not complaining about anyone else'sbenefits but her own, nor was she seeking a wage increasefor anyone but herself. She was acting alone in the pursuitof her claims. Her grievance against Respondent did notacquire the status of a concerted activity because she wasseeking to have it redressed through a governmentalagency. It is true that the Board has held in certain situ-ations that an individual, though acting alone, engages inprotected concerted activity when he enlists the aid of agovernmental agency in support of a grievance or com-plaint against his employer."8But that principle has beenfound applicable only in instances where the employee'scomplaint or grievance relates to a matter of common con-" See, e.g., Allelulia Cushion Co., Inc., 221 NLRB 999 (1975).cern to other employees or is directed toward the enforce-ment of a statutory obligation that has been legislated forthe benefit or protection of employees generally, That is notthe situation here.The 8(a)(4) aspect of this case is somewhat more trouble-some. That section makes it unfair labor practice for anemployer "to discharge or otherwise discriminate against anemployee because he has filed charges or given testimonyunder this Act." (Emphasis supplied.) It is well settled lawthat the purpose of this section is to insure the proper func-tioning of the Board in its administration of the Act byproviding protection to employees who seek access toBoard processes to remedy violations or supposed viola-tions of the Act or to employees who furnish informationrelating to such violations. The Supreme Court has ruledthat Section 8(a)(4) is not to be read literally and confinedin its reach to formal charges and formal testimony," but isto be construed liberally in the light of its purpose "to af-ford broad rather than narrow protection to the em-ployee."'9Consistently with that construction, the Boardhas held that it is a violation of Section 8(aX4) for an em-ployer to discharge an employee because he has expressedan intention to seek the assistance of the Board in supportof a claim or grievance against his employer, even thoughhe has not filed a charge or given testimony under the Act.The Board has applied that principle not only in situationswhere the claim or grievance would have provided the basisof a meritorious charge under the Act, but also in situationswhere the claim or grievance involved a matter that was notwithin the remedial jurisdiction of the Board.?Had the evidence in this record supported the com-plaint's allegation that the threat made by or on behalf ofRambrich prior to her discharge was to go to the "NationalLabor Relations Board" for assistance in support of herclaims against Respondent, there can be little doubt thatthis, coupled with the other facts found above, would haverequired under established Board precedent a finding thather discharge was violative of Section 8(a)(4). The testi-mony of both Rambrich and Isaac, which I have credited,shows, however, that the threat made by and on behalf ofRambrich was to go to the "Labor Department" for assist-ance. I am aware of no reported case in which the protec-tive mantle of Section 8(a)(4) has been held to cover acharge or complaint addressed to any governmental agencyother than the Board. Nor do I believe that Section 8(a)(4)may fairly be construed, even under a broad reading of it,as extending its protection to employees who resort orthreaten to resort to the processes of any agency other thanthe Board in support of claims against their employer-andthis even though their claims may arise out of the employ-ment relationship and the non-Board agency is one thatdeals with labor matters. To so construe would be to ignorethe limiting language, italicized above, contained in Section1' N.L.R.B. v. Robert Scrivener, d/bl/a AA Electric Conpany, 405 U.S. 117,122 (1972).2 See Hoover Design Corporation, 167 NLRB 461, 462 (1976), enforcementdenied 402 F.2d 987 (6th Cir. 1968) (employee discharged for making knownan intention to seek Board assistance on his grievance relating to his employ-er's failure to pay a premium wage for holiday pay); First National Bank dTrust Co., 209 NLRB 95, 101 (1974) (employee discharged for expressingintent to file charges with the Board complaining about the insufficiency of alunchbreak). See also General Nutrition Center, Inc., 221 NLRB 850, 855(1975), and cases there cited.12 INKED RIBBON CORP.8(a)(4), as well as the specific purpose that this section wasdesigned to serve.The record in this case does reflect clearly that neitherRambrich nor Isaac was aware, prior to Rambrich's dis-charge, of any distinction between the Department of La-bor and the Board; and that when they spoke of going tothe "Labor Department" they did not have that govern-ment department specifically in mind, but were simplyusing "Labor Department" as a generalized discriptive ref-erence to some governmental branch or agency, Federal,State, or municipal, dealing with labor matters to whichRambrich might go for assistance in processing her griev-ance against Respondent.2' However, even assuming thatRespondent understood the reference to the "Labor De-partment" to have that generalized meaning, I do not re-gard this as enough to bring Rambrich's announced inten-tion to go to the "Labor Department" within the protectedambit of Section 8(aX4). I might have viewed the matterdifferently and found such an intent to be implied had itappeared that the subject of Rambrich's grievance involveda matter over which the Board had remedial jurisdiction.That is not the case here.The General Counsel contends that a finding of a viola-tion of Section 8(a)(4) and of 8(a)(l) as well is justified inthis case because, so he asserts, the threat made by Isaac onRambrich's behalf to go to the "Labor Department" forassistance or her grievance was understood by Respondentas a threat to go to the Board. There is no evidence in therecord, however, to support that assertion, except for Re-spondent's admission in its answer, repudiated by it at thehearing, of the allegations of paragraph 5 of the complaint.21 Isaac, as appears from his testimony, first learned of the existence of theNLRB after Rambrich was discharged.I do not regard the repudiated admission as providing suffi-cient support for a finding that Respondent's understandingof the threat was what the General Counsel says it was-and particularly so since, as appears from the testimony ofthe General Counsel's witnesses that I have credited, thereference to the "National Labor Relations Board" in para-graph 5 of the complaint was itself inaccurate.For the reasons stated above, I conclude and find that thecomplaint's allegations that Respondent violated Section8(a)(1) and (4) by its discharge of Rambrich have not beensustained, and accordingly I shall recommend dismissal ofthe complaint in its entirety.CONCLUSIONS OF LAW1. Respondent, Inked Ribbon Corporation, is engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2. Respondent has not, as alleged in the complaint, en-gaged in unfair labor practices within the meaning of Sec-tion 8(a)(1) and (4) of the Act.ORDER22It is recommended that the complaint herein be dis-missed in its entirety.22 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes13